Citation Nr: 1603214	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome or a disability manifested by fatigue, headaches, sleep disturbances, night sweats, visual disturbances, "brain fog," depression, among other symptoms, to include entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for hand tremors.

3.  Entitlement to an initial compensable evaluation for residuals, reactive arthritis, due to enthesitis, bilateral wrists.

4.  Entitlement to an initial compensable evaluation for diarrhea associated with reactive arthritis.

5.  Entitlement to an initial compensable evaluation for headaches (claimed as jaw clencher's headaches). 

6.  Entitlement to an initial compensable evaluation for status post C6-7 anterior cervical fusion with degenerative disc (DDD) and degenerative joint disease (DJD), to include a claim for a separate compensable rating for neurologic disability.

7.  Entitlement to an initial compensable evaluation for DDD and DJD of the thoracolumbar spine at L5-S1, to include a claim for a separate compensable rating for neurologic disability.

8.  Entitlement to an initial compensable evaluation for bilateral sacroiliitis residuals, reactive arthritis. 

9.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD) (claimed as chronic heartburn).  

10.  Entitlement to an initial compensable evaluation for right shoulder inferior labral tear with acromioclavicular degenerative joint disease, prior to April 22, 2010, and for right shoulder inferior labral tear with acromioclavicular degenerative joint disease, status postoperative, from that date.

11.  Entitlement to service connection for a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from December 1984 to February 1994, and from July 1999 to July 2009, when he retired with more than 20 years of active service; he had reserve component service as well.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the appeal in December 2014.  The RO in St Petersburg, Florida, currently has jurisdiction over the Veteran's claims folder.  

In a November 2015 written argument, the Veteran's representative contends that VA has interpreted the Veteran's claim of entitlement to service connection for chronic fatigue syndrome too narrowly.  The claim should, he argues, be interpreted as including a claim for a disability manifested by fatigue, sleep disturbances, depression, night sweats, visual disturbances, "brain fog," and other symptoms set forth by the Veteran in his October 2010 notice of disagreement (NOD), and should include a claim for service connection for an acquired psychiatric disorder, since the Veteran claimed depression.  

The Board agrees that the Veteran's communications, liberally interpreted, demonstrate that the claim for service connection for chronic fatigue syndrome includes a claim for disability manifested by the claimed symptoms, including depression or an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran also contends that his claims for increased (compensable) initial evaluations and his statements that he had to resign from his job as a result of service-connected disabilities required that a claim for TDIU be inferred.  When the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the claims on appeal are more accurately stated as noted on the title page of this decision.    

In December 2014, the Veteran, through his attorney, requested a Videoconference Hearing before the Board.  The requested Videoconference Hearing was scheduled in November 2015.  The Veteran submitted a November 2015 written statement withdrawing his request for a hearing.  Appellate review may proceed.

In his November 2015 argument, the Veteran's attorney noted that the initial ratings assigned for elbow disabilities are not on "appeal".  The Board agrees.  A claim for service connection for elbow disabilities was granted in 2009, and a noncompensable evaluation was assigned.  The Veteran did not disagree with the 2009 rating decision, and the assigned rating is final.  

It appears that the November 2015 argument raises a claim for an increased (compensable) evaluation for elbow disabilities.  The Board does not have jurisdiction over that claim.  The November 2015 discussion of a claim for a compensable evaluation of elbow disabilities is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

When there are additional relevant clinical records which have not been considered by the AOJ, the claimant is entitled to AOJ review of those records prior to the Board's review of such records, unless the Veteran waives that right.  38 C.F.R. § 20.1304(c) (2015).  The Veteran specifically waived that right in his November 2015 written communication.  Appellate review may proceed. 

The following issues are addressed in the Remand appended to this decision:  
(1) claim for service connection for chronic fatigue syndrome or disability manifested by fatigue, headaches, sleep disturbances, night sweats, visual disturbances, "brain fog," or depression, among other symptoms, to include a claim of entitlement to service connection for an acquired psychiatric disorder; (2) claim for initial compensable evaluation for diarrhea associated with reactive arthritis; (3) claim for increased (compensable) initial evaluation for residuals, reactive enthesitis, bilateral wrists, from August 22, 2012; (4) claim for increased (compensable) initial evaluation for headaches (claimed as jaw clencher's headaches); (5) claim for a separate, compensable evaluation for neurologic disability associated with service-connected C6-7 anterior cervical fusion with degenerative disc and joint disease; (6) claim for a separate, compensable evaluation for neurologic disability secondary to degenerative disc and joint disease of the thoracolumbar spine at L5-S1; (7) claim for increased (compensable) initial evaluation for sacroiliitis residuals, reactive arthritis, from August 22, 2012; (8) claim for an initial compensable evaluation for right shoulder labral tear with acromioclavicular degenerative joint disease, status post operative, from April 22, 2010; and, (9) entitlement to TDIU.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The Veteran's claims file is now wholly electronic.  


FINDINGS OF FACT

1.  The Veteran initially manifested tremors of his hands during his active service, and he has manifested hand tremors during at least a portion of this appeal.  

2.  The Veteran's bilateral wrist disability is manifested by objective evidence, such as weakness with certain motions and swelling, which demonstrates that the wrist joints are actually painful, prior to August 22, 2012.

3.  DJD of the cervical spine and of the thoracolumbar spine at L5-S1 is confirmed on radiologic examination and is manifested by noncompensable limitation of motion and pain on motion, prior to August 22, 2012. 

4.  Resolving reasonable doubt in the Veteran's favor, the Veteran's residuals of reactive arthritis, sacroiliac joints, were manifested by objectively painful motion, prior to August 22, 2012.  

5.  The Veteran's GERD is manifested by reflux or regurgitation if the Veteran lies down too soon after eating, and symptoms of pyrosis and epigastric pain are controlled by use of daily prescribed medications, but these symptoms are not productive of considerable impairment of health or weight loss.

6.  Prior to April 22, 2010, the Veteran's right shoulder inferior labral tear with acromioclavicular DJD was manifested by recurrent dislocations and by pain, controlled by corticosteroid injections into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by hand tremors are met.  38 U.S.C.A. § 1110 (West 2014).

2.  The criteria for initial compensable, 10 percent, evaluations for the residuals of reactive arthritis, bilateral wrists, with enthesitis, prior to August 22, 2012, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5002, 5003, 5214, 5215 (2015).

3.  The criteria for an initial compensable, 10 percent, evaluation for status post C6-7 anterior cervical fusion with DJD and DDD, prior to August 22, 2012, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5002, 5003, 5242 (2015).

4.  The criteria for an initial compensable, 10 percent, evaluation for DDD and DJD of the thoracolumbar spine at L5-S1, prior to August 22, 2012, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5002, 5003, 5003, 5242 (2015).

5.  The criteria for an initial compensable, 10 percent, evaluation for sacroiliitis residuals, reactive arthritis, prior to August 22, 2012, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5236 (2015).

6.  The criteria for an initial compensable, 10 percent evaluation for GERD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346 (2015).

7.  The criteria for an initial 20 percent evaluation for right shoulder inferior labral tear with acromioclavicular degenerative joint disease are met prior to April 22, 2010.  38 U.S.C.A. §§§ 1155, 5110 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5003, 5202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This is a complex case, with many claims.  The Veteran contends that he is entitled to service connection for hand tremors and that compensable evaluations are warranted for several joints for which an initial noncompensable evaluation (0 percent) has been assigned.

Claims for service connection

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   

A claim for service connection is substantiated by competent evidence of current disability (established by medical diagnosis or lay evidence); evidence of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and evidence of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

1.  Claim for service connection for hand tremors

The Veteran's service treatment records reflect that he sought medical evaluation of hand tremors in service.  Providers stated that visible hand tremors were present.  The providers did not establish the etiology of the tremors or provide a suggested treatment regimen.  A diagnosis of static tremor was assigned.

On VA examination conducted in October 2009, the examiner observed that the Veteran had a very mild tremor of the hands.  The examiner noted that a diagnosis of static tremor was assigned while the veteran was in service.  The examiner opined that this tremor was not related to the Veteran's possible, but unconfirmed, diagnosis of hypothyroidism; the examiner did not provide an opinion as to the etiology of the observed tremor.  

Clinical records after October 2009, including private treatment records dated in 2010, disclose no report or complaints by the Veteran about hand tremors, and there is no notation reflecting that a provider observed or recommended treatment for hand tremors.  However, there is no notation that hand tremors have resolved.

The Veteran contends that he continues to manifest hand tremors.  The Veteran, as a lay person, is competent to state whether he is experiencing hand tremors.  The fact that no medical provider has assigned a specific diagnosis or etiology for the Veteran's hand tremor symptoms does not negate the fact that the hand tremors have been objectively visible during at least some portion of the appeal period.  See report, October 2009 VA examination.  

Service connection for a disability which is present during some portion of the pendency of an appeal but later resolves is authorized.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).

Given that hand tremor symptoms were initially noted during the Veteran's second period of active service, the fact that no medical etiology for those tremors has yet been determined does not preclude a grant of service connection for disability resulting from the hand tremors.  Although the medical diagnosis of the disability manifested by hand tremors symptoms and the etiology and current severity of the disability manifested by hand tremors has not been clearly identified, the criteria for service connection for disability manifested by hand tremors are met.

Claims for increased (compensable) initial evaluations

Disability ratings are intended to compensate reductions in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

A rating granted following an initial award of service connection may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

Historically, the Veteran was treated for joint pain, among numerous symptoms, in-service.  Following evaluations, a diagnosis of reactive arthritis, probably of an autoimmune type, was assigned.  The service medical records reflect that the Veteran was treated for reactive arthritis beginning in 2001 and throughout the remainder of his service until his service separation in 2009.  The service medical records disclose that the Veteran's reactive arthritis affected his wrists, neck, and back, among other joints, during service.

2.  Claim for initial compensable evaluation, bilateral wrist disability

At the October 2009 VA examination, the Veteran reported that wrist splints had been prescribed, but did not relieve his wrist pain.  The examiner concluded that the Veteran's reactive arthritis of the wrist resulted in enthesitis of the origins of the wrist dorsiflexor muscles.  For purposes of information only, the Board notes that the term "enthesitis" is defined inflammation with a strong tendency toward fibrosis and calcification at the insertion (attachment) of a muscle to a bone.  Stedman's Medical Dictionary 600 (27th ed. 2000).  

The examiner observed that the Veteran had weakness on resisted dorsiflexion, as well as instability and giving way of the wrists on resisted dorsiflexion, but had no episodes of dislocation or recurrent subluxation.  The Veteran had chronic level 3/10 pain on the dorsum of the wrists, increasing to level 8/10 on passive dorsiflexion to the maximal range of motion or on resisted dorsiflexion.  The Veteran was able to dorsiflex each wrist from 0 degrees to 70 degrees, with increased pain at the end of the range of motion, particularly on resisted dorsiflexion.  Wrist plantar flexion was to 80 degrees, radial deviation was to 20 degrees, ulnar deviation was to 45 degrees.  The examiner found tenderness and mild swelling on the dorsal aspect of each wrist, without heat, redness, or joint effusion.  Radiologic examination disclosed no abnormality of either wrist.

Private clinical records dated in 2010 include no notation of range of wrist motion.

On VA examination conducted in August 2012, the Veteran had right and left palmar flexion to 2 degrees, and right and left wrist dorsiflexion (extension) to 2 degrees.  The Veteran was observed to have full dorsiflexion without pain in the wrists while dressing after the examination.  The examiner noted that the Veteran's strength was 3/5 in each wrist, but he had no muscle atrophy.  The examiner opined that these findings were consistent with poor effort at range of motion.

The Veteran's reactive arthritis residuals with enthesitis of the wrists are evaluated under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5002, hyphenated with DC 5099.  DC 5002 specifies the criteria for evaluating rheumatoid arthritis.  Rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating is evaluated as 100 percent disabling.  DC 5002 specifies that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The Veteran does not contend that he has required systemic treatment for reactive arthritis during the appeal period, nor does he contend that his reactive arthritis has been acute or active.

DC 5002 specifies that residuals of an active arthritis, such as limitation of motion or ankylosis, may be rated under the appropriate diagnostic codes for the specific joints involved.  DC 5002 also provides that, if, limitation of motion of an involved joint is noncompensable, a 10 percent rating is warranted if the noncompensable limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In his November 2015 argument, the Veteran contends that he is entitled to a 10 percent evaluation for each wrist, based on the objective findings which confirm limitations of use and functional impairment of each wrist based on pain and other residuals.  The Board agrees with the Veteran, for the reasons set forth below.  

The Board further notes that the Veteran does not contend that he is entitled to a 60 percent or 100 percent rating for active joint involvement.  The VA examinations establish that the Veteran's weight is stable (190 pounds at October 2009 VA examination, 193 pounds at August 2012 VA examination).  No VA examiner or provider or private provider has assigned a diagnosis of anemia or identified a severe impairment of the Veteran's health related to his reactive arthritis so as to meet any criterion for a 60 percent disability rating under DC 5002.  The Veteran does not contend that he meets any criterion for a 60 percent disability rating under DC 5002, nor does the Board find such evidence in the record.  The criteria for a 60 percent evaluation are not met. 

The Veteran's November 2015 written argument includes a contention that the Veteran is individually unemployable, but does not indicate that the Veteran is totally incapacitated, cannot care for his personal needs, or requires the assistance of another for basic activities of daily living.  The Veteran does not contend that he meets any criterion for a total disability rating under DC 5002, nor does the Board find such evidence in the record.  

Normal range of motion of the wrist is: radial deviation from 0 to 20 degrees; ulnar deviation from 0 to 45 degrees; dorsiflexion from 0 to 70 degrees; and palmar flexion from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate I.  

The Veteran's range of motion of each wrist at his 2009 VA examination was noncompensable.  The Veteran contends that swelling objectively noted at the 2009 VA examination, together with notations regarding pain by the VA examiners, is sufficient to confirm he is entitled to a 10 percent initial evaluation for each wrist.  The Board agrees that the objective diagnoses of enthesitis, observation of swelling, and findings of weakness on resisted dorsiflexion are "satisfactory evidence of painful motion" as defined in VA regulations, and warrant a compensable evaluation.  38 C.F.R. § 4.59; see Petitti v. McDonald, 27 Vet. App. 415 (2015), Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

However, the range of motion demonstrated at the 2012 VA examination during the objective range of motion testing differed from the range of motion described at the  2009 VA examination and was inconsistent with activities the Veteran was observed to be able to perform in the examination room, to include undressing and dressing without assistance.  The Veteran has argues that the examiner's notation of the Veteran's functional loss are inaccurate.  Remand of the rating for the portion of the appeal from the date of that examination is discussed below.

The Veteran is entitled to a 10 percent (compensable) initial evaluation for left wrist disability and a compensable initial evaluation for right wrist disability, prior to August 22, 2012.  

The Veteran has not provided evidence that he required modification of his clothes, of his shoes, or required any other modification or assistive device, at work or at home, prior to August 22, 2012, as would be expected for more severe wrist disability.  The Veteran has not identified any objective evidence that he was unable to perform any specific activity because of limitation of either wrist prior to August 22, 2012.  The Veteran is entitled to a compensable, 10 percent, disability rating for wrist disabilities, but no higher rating, prior to August 22, 2010.  

Extraschedular consideration prior to August 22, 2012

The objective evidence and the subjective reports disclose no evidence that the Veteran's left or right wrist disability was more than 10 percent disabling prior to August 22, 2012.  In the absence of objective evidence of functional limitations other than pain on use and noncompensable limitation of motion, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

3.  Claim for compensable evaluations, cervical and thoracolumbar disabilities

Radiologic examination conducted in 2008 revealed moderate DDD at C6-7 and severe facet disease with encroachment upon the thecal sac and compression of the spinal cord.  The Veteran underwent cervical fusion during his active service.  

Service treatment records include multiple references to back pain, and reflect that the Veteran reported back pain as separate from neck pain.  Service connection has been awarded for status post C6-7 anterior cervical fusion with degenerative disc and joint disease at C5-6, and for thoracolumbar spine degenerative disc and joint disease, L5-S1.  These disabilities are evaluated under 38 C.F.R. § 4.71a, DC 5242.  

The assignment of a rating under DC 5242 for evaluation of these disabilities, rather than under DC 5002, is favorable to the Veteran, as discussed below, because a compensable evaluation is warranted based on radiologic evidence, prior to August 22, 2012.  Also, ratings in excess of the minimum compensable rating are authorized under DC 5242.  

A general rating formula is used to evaluate diseases and injuries of the spine, including the cervical spine and the thoracolumbar spine.  Degenerative arthritis of the spine is evaluated under 38 C.F.R. § 4.71a, DC 5237 (lumbar or cervical strain), DC 5242 (degenerative arthritis, with DC 5003), or DC 5243 (intervertebral disc syndrome (IVDS)).  

Degenerative arthritis is evaluated based on limitation of motion.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  If limitation of motion is painful, but noncompensable, and degeneration of the joint is confirmed on radiologic examination, a 10 percent evaluation may be assigned under DC 5003.  

A 10 percent disability rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, where combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  The only rating in excess of 40 percent for cervical spine disability alone or thoracic spine disability alone is a 60 percent evaluation assignable to IVDS under DC 5243.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

IVDS is evaluated based on incapacitating episodes, with higher ratings for greater durations of incapacitation.  38 C.F.R. § 4.71a, DC 5243.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  IVDS manifested by two weeks of incapacitating episodes in a year warrants a 20 percent rating; incapacitating episodes with a duration of six weeks or more each year warrants a 60 percent evaluation.

Historically, the Veteran hit his head on a motor vehicle in service, while performing his duties.  Soon thereafter, he underwent C6-7 anterior cervical fusion and plating.  The examiner stated that there was a scar from the surgery, in addition to the burn scars.  

At the 2009 VA examination, the Veteran reported pain at a level 3/10 in the cervical spine, increasing by the end of the day.  He reported about 6 days of total incapacitation requiring bed rest in the past year.  Curvature and posture of the cervical spine was normal.  Forward cervical flexion and cervical extension were reported as from 0 degrees to 60 degrees.  There was no change in the range of motion of the cervical spine with 10 repetitions of forward flexion and extension.

Posture and curvature of the thoracolumbar spine was normal.  Forward thoracolumbar spine flexion was from 0 degrees to 90 degrees.  Extension was to 40 degrees.  There was no evidence of weakness, pain, fatigability, or incoordination after repetitive motion.  

The examiner opined that the Veteran had intervertebral disc syndrome of the cervical spine and, to a lesser degree, at the posterior discs of L5-S1, requiring at least 5 days of total incapacitation and bed rest per year.  Radiologic examination suggested muscle spasm of the thoracolumbar spine, although this symptom was not noted on physical examination.

The Veteran has not provided evidence that he required assistance with any activity of daily living during this period.  There os no evidence that the Veteran sought modification of his home or workplace, prior to August 22, 2012.  There is no evidence that the Veteran obtained any assistive device for any activity of daily living prior to August 22, 2010.  The Veteran has stated that he was unable to drive prior to that date, but has not provided any objective evidence that he was accompanied to medical appointments or to work, or required any adaptation of an automobile prior to August 22, 2012.  

The examiners who conducted 2012 VA examinations noted that the Veteran had IVDS of the cervical spine, but had not had any incapacitating episodes in the past 12 months.  The examiner stated that there were no findings of intervertebral disc syndrome in the thoracolumbar spine.  There is no objective evidence of functional limitation of the cervical or thoracic spine prior to August 22, 2012, other than subjective complaints of pain or pain on use and noncompensable limitation of motion.  These findings establish that the Veteran did not manifest severity of IVDS or limitation of motion of the cervical or thoracic spine prior to the August 22, 2012 VA examination so as to warrant an initial evaluation in excess of 10 percent.

The evidence is not in equipoise to warrant a finding that the any criterion for an evaluation in excess of 10 percent for neck or back disability is warranted prior to August 22, 2010.  The Veteran is entitled to a compensable, 10 percent, disability rating for cervical and for thoracolumbar disabilities, but no higher rating, prior to August 22, 2010.  

Given inconsistencies between the range of motion demonstrated at the August 2012 VA examination and activities the Veteran was observed to perform, Remand of the rating from August 22, 2012, is discussed below.



Extraschedular consideration prior to August 22, 2012

The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology due to cervical or thoracolumbar spine disability prior to August 22, 2012.  The rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating for cervical or thoracolumbar disability is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

4.  Claim for compensable evaluation for sacroiliitis residuals, reactive arthritis

The VA examiner who conducted the October 2009 examination noted that radiologic examination of the sacroiliac joints disclosed no abnormality.  The examiner did not describe the actual functional use of the sacroiliac joint, but did conclude that the Veteran's complaints of sacroiliac pain were the result of reactive arthritis.  The examiner assigned a diagnosis of sacroiliitis.  

Resolving reasonable doubt in the Veteran's favor, the diagnosis of sacroiliitis at the October 2009 VA examination serves as a finding that the examiner objectively observed painful motion on use of the hips.  The fact that the examiner looked for, but did not find, atrophy of the hip muscles, and the fact that range of motion of the sacroiliac joints was not noted, is evidence that the Veteran had no objective manifestation of greater hip disability.  As such, this evidence shows that the Veteran met or approximated the criteria for a compensable evaluation for sacroiliitis, bilateral, but no higher rating.  

Resolving reasonable doubt in the Veteran's favor, a compensable initial evaluation may be assigned for each sacroiliac joint under DC 5002.  There is no reasonable doubt which may be resolved in the Veteran's favor to warrant an evaluation in excess of 10 percent for each hip.  A compensable initial evaluation, but no higher rating, for disability of each hip, is warranted.

Extraschedular consideration prior to August 22, 2012

The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology due to cervical or thoracolumbar spine disability prior to August 22, 2012.  The rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating for hip disability is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

5.  Entitlement to an initial compensable evaluation for GERD

At the October 2009 examination, the Veteran reported chronic heartburn.  The heartburn was relieved by treatment with medication (Nexium).  The Veteran reported that he did not have dysphagia, pyrolysis, epigastric pain, or retrosternal pain when taking Nexium.  He reported reflux and regurgitation of food if he would lie down within 2 hours after eating.  The examiner noted that the Veteran's general state of health was good, his nutrition was good, his weight was stable, and there were no signs of anemia.

On VA examination conducted in August 2012, the Veteran reported continued use of daily medication for control of heartburn.  The examiner found no evidence of malnutrition, weight loss, anemia, or other symptoms of an increased severity of GERD.

A 10 percent rating is warranted for GERD where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  38 C.F.R. § 4.114, DC 7346.  A 30 percent evaluation is assigned when there is evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

Weight loss is a consideration in evaluating digestive system disorders.  For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  The Veteran's weight during the pendency of this appeal has remained stable, varying from 190 to 193 pounds.  See 2009 VA examination report; 2013 VA outpatient treatment records.  The evidence is against a finding that the Veteran's GERD results in weight loss.  

The Veteran reports that he has occasional emesis; however, there is no evidence that the Veteran has reported hematemesis or that he has been treated for hematemesis.  The Veteran does report persistently recurrent epigastric distress or heartburn, controlled by use of prescribed medication (Nexium, omeprazole).  He has not reported dysphagia, but does report regurgitation.  The Veteran reports chronic shoulder pain, so evidence of complaints of shoulder pain is not persuasive evidence as to the severity of GERD.  Each examiner has stated that the Veteran's GERD is controlled by use of Nexium, and is essentially asymptomatic as long as he takes the prescribed medication.  

The evidence establishes that the Veteran has two or more of the symptoms listed for a 30 percent evaluation, is essentially free of most symptoms unless he stops taking the medication or lies down too quickly after eating.  See VA Gastroenterology Consult, August 12, 2013.  As such, the Veteran meets the criteria for a compensable, 10 percent, initial evaluation for GERD.  

Extraschedular evaluation for GERD

Higher ratings are available for GERD, but the Veteran did not manifest the increased symptoms required for the higher ratings.  The Board finds that Veteran has not required frequent inpatient hospitalization or other manifestations which would warrant a finding that his disability picture for GERD was exceptional.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

6.  Claim for initial compensable evaluation for right shoulder disability

The Veteran's service treatment records reflect numerous complaints of shoulder pain, unresolved at separation examination in February 2009.  The examiner who conducted October 2009 VA examination noted that the Veteran reported routine corticosteroid injections into the right shoulder.  The Veteran stated he had received such injection recently.  The Veteran had essentially full range of motion, but with pain on motion.  The Veteran reported decreased range of motion, with forward flexion to shoulder level only, when the corticosteroid injections wore off.  The Veteran reported pain on use and pain with lying on the right shoulder.  The VA examiner assigned diagnoses of right shoulder inferior labral tear and right acromioclavicular DJD.

Private clinical records dated in April 2010 disclosed complaints of right shoulder pain.  The provider concluded that the objective findings, including tenderness in the acromioclavicular joint, moderate swelling, crepitus, full range of motion, but with positive impingement signs, and recurrent dislocation, were consistent with a right shoulder rotator cuff tear, acromioclavicular joint arthropathy, and impingement.  The private providers who treated the Veteran in 2010 assigned a diagnosis of recurrent dislocation of the right shoulder.  

The Veteran was advised to undergo surgery.  On April 22, 2010, the Veteran underwent Bankart repair, right shoulder.  For purposes of information only, the Board notes that a Bankart lesion is an injury of the anterior (inferior) glenoid labrum of the shoulder accompanying detachment of the inferior glenohumeral ligament.  Stedman's Medical Dictionary 987 (27th ed. 2000). 

Disabilities and injuries of the shoulder are evaluated under Diagnostic Codes 5200 to 5203.  38 C.F.R. § 4.71(a).  DC 5200 is used to evaluate ankylosis.  The evidence establishes that the Veteran has motion at the right shoulder joint, so an evaluation based on ankylosis is not applicable.  Under DC 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  Under DC 5202, a 20 percent evaluation is warranted for recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of all arm movement, or malunion of the shoulder and arm with marked or moderate deformity.  

The evidence establishes the Veteran is right-handed, so his right shoulder disability is rated for impairment of the major upper extremity.  

Although the Veteran did not report recurrent dislocations, the private providers who treated the Veteran in 2010 concluded that instability due to the labral tear and detachment of the inferior glenohumeral ligament resulted in recurrent dislocation, and that the instability/dislocation was the etiology of the Veteran's right shoulder pain and limitation of motion.  Such disability is evaluated under DC 5202.  The description of the April 2010 surgery is also consistent with application of DC 5202.  The Veteran is entitled to an initial, compensable, 20 percent evaluation for right shoulder disability prior to April 22, 2010.  

A 20 percent evaluation is both the minimum rating and the maximum schedular evaluation available for recurrent dislocation.  See DC 5202, 5203.  While fibrous union of the shoulder, non-union of the humerus (flail joint) and loss of the humeral head warrant evaluations in excess of 20 percent, there is no medical evidence that any provider reported such findings.  DC 5202.  

The Board has considered whether an evaluation in excess of 20 percent would be available under other appropriate Diagnostic Codes.  The VA examiner who conducted the 2009 VA examination, and the private providers who evaluated the Veteran's right shoulder prior to and following the April 2010 surgery described full range of motion, although the Veteran reported limitation of motion to shoulder height at times.  This evidence is unfavorable to a finding that the Veteran had a compensable limitation of motion to less than shoulder height prior to the April 2010 surgery, as would be required to warrant an evaluation in excess of 20 percent based on limitation of motion.  DC 5201.

The Veteran is entitled to an initial 20 percent evaluation for right shoulder disability, prior to the April 22, 2010, surgical treatment of the right shoulder, but no higher disability rating.  

Extraschedular consideration prior to April 22, 2010

The Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required for the initial evaluation discussed above.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  

There is no evidence that the right shoulder disability resulted in loss of time from work or limitation of activity to a degree not addressed in the criteria for a 20 percent evaluation, for the period prior to April 22, 2010.  

Extraschedular evaluation based on all service-connected disabilities

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Consideration of an extraschedular rating on this basis is not required at this time, as some claims for service connection for certain disabilities and claims for increased initial ratings for several disabilities are addressed in the Remand, below.  In any event, a claim for TDIU will be considered as part of the Remand, below, so the Veteran will have an opportunity to submit additional evidence about occupational impierment due to any service-connected disability.

Duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

As to the claim for service connection for hand tremors, that decision is favorable to the Veteran, so no further discussion of the duty to assist is required.  

The Veteran's claims for increased (compensable) initial evaluations follow grants of initial service connection.  Where the claim for service connection has been granted, the claim is substantiated, and additional VCAA notice is not required, because any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran was afforded contemporaneous VA and private examination and treatment of the right shoulder prior to the April 22, 2010 shoulder surgery.  It would be fruitless to develop further evidence regarding the severity of right shoulder disability prior to April 22, 2010, given the intervening surgical procedure and the lapse of time.  The evidence of record as to the severity of right shoulder disability would remain more persuasive than an opinion obtained now, six years later, even if obtained.  

The Veteran has not identified any other records that exist that might assist him to obtain a more favorable rating for right shoulder disability prior to April 2010.  As the Veteran will have an opportunity to disagree with the other initial evaluations assigned by the RO, and to disagree with the effective dates assigned by the RO, this decision does not prejudice the Veteran.  No further notice or assistance to the Veteran is required to fulfill VA's duties to notify or assist the Veteran as to the determinations above.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The appeal for service connection for hand tremor disability is granted.

A 10 percent compensable initial rating for residuals, reactive arthritis, due to enthesitis, bilateral wrists, is granted, prior to August 22, 2010; the appeal is granted to this extent only.

A 10 percent compensable initial rating for status post C6-7 anterior cervical fusion with degenerative disc and joint disease is granted prior to August 22, 2010; the appeal is granted to this extent only.

A 10 percent compensable initial rating for degenerative disc and joint disease of the thoracolumbar spine at L5-S1, is granted, prior to August 22, 2010; the appeal is granted to this extent only.

A 10 percent compensable initial rating for bilateral sacroiliitis residuals, reactive arthritis, is granted prior to August 22, 2010; the appeal is granted to this extent only.

A 10 percent compensable initial rating for GERD is granted, subject to laws and regulations governing the effective dates of awards of monetary compensation.   

A 20 percent compensable initial evaluation for right shoulder inferior labral tear with acromioclavicular degenerative joint disease, is granted, prior to April 22, 2010; the appeal is granted to this extent only.


REMAND

As discussed in the Introduction, above, the Veteran's claim for service connection for chronic fatigue syndrome is recharacterized to include a disability manifested by fatigue, headaches, sleep disturbances, night sweats, visual disturbances, "brain fog," or depression, among other symptoms, to include entitlement to service connection for an acquired psychiatric disorder.  Further medical development is required to obtain medical opinion as to the nature and etiology of the various symptoms the Veteran attributes to his service.  

In discussing the Veteran's symptoms of fatigue and depression, the examiner who conducted the October 2009 VA examination raised the possibility that some of the Veteran's reported symptoms might be related to TBI, but the Veteran indicated at that time the he "d[id] not want to claim that condition."  However, given the November 2015 request to expand the claim for chronic fatigue syndrome to include other possible etiologies for the claimed symptoms, the Veteran should be asked to clarify whether he wishes to undergo TBI evaluation.  If the Veteran requests an examination to determine whether claimed symptoms such as depression or "brain fog" are manifestations of an injury incurred in service, he should be afforded such examination.  

The Board notes that the Veteran underwent a colonoscopy in October 2013.  At that time, a diagnosis of diverticulosis was assigned.  However, there is no record that the August 2013 VA gastroenterology consultation or report of the August 2013 colonoscopy or pathology report was reviewed when the RO issued the October 2013 Statement of the Case addressing the claim for a compensable initial evaluation of diarrhea.  Further medical opinion is required to determine whether a diagnosis of diverticulosis, or other additional gastrointestinal (GI) disorder has been assigned since the 2009 VA examination.  Then, medical opinion as to the severity of diarrhea, based on all evidence of record, should be obtained.  

The Veteran contends that the observations by the examiner who conducted the August 22, 2012 VA examination were inaccurate, at least in part.  It is the Board's opinion that additional examination for consideration of the initial ratings for evaluation of wrist, spine, and hip disabilities from August 22, 2012, is appropriate.

Additionally, as to the initial evaluations of the cervical and thoracolumbar spine, the Veteran argues that assignment of initial evaluation(s) is not complete without consideration of entitlement to separate compensable ratings for neurologic disability.  VA examination of cervical and thoracolumbar spine disability must address consideration of separate neurologic disability during the entire pendency of this appeal, to include the period prior to August 22, 2012.  

The Veteran seeks compensable evaluations for service-connected diarrhea and headaches, but also contends that these symptoms may be associated with a disability manifested by fatigue or may be symptoms of an acquired psychiatric disorder.  The appropriate initial evaluations for those disabilities should be deferred until the medical evidence related to the claims for service connection for chronic fatigue, depression, "brain fog" or an acquired psychiatric disorder has been developed.  

The examiner who conducted August 2012 VA examination stated that the Veteran had not undergone shoulder surgery.  This report is inconsistent with the record, so the Board cannot rely on the examiner's 2012 conclusions regarding the Veteran's range of motion and severity of right shoulder disability.  More accurate evaluation of the severity of right shoulder disability since the Veteran's April 22, 2010, surgery is required.  

As noted above, a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicated in November 2015 that his service-connected disabilities affect his employability.  Evidence should be developed as necessary to determine whether the Veteran is unemployable as a result of his service-connected disabilities.  The Veteran should be asked whether he has undergone VA Vocational Rehabilitation evaluation, whether he has received VA education benefits, and whether he has applied for Social Security Administration or other disability benefits.  The claim for TDIU should be deferred until outstanding claims for service connection and for increased ratings have been adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain complete records of the Veteran's VA medical treatment during the course of this appeal.  Non-duplicative records should be associated with the claims file.

2.  The veteran should be afforded an opportunity to identify or submit relevant non-VA clinical records, as well as relevant nonclinical records.  He is encouraged to locate and submit such records himself, to the extent possible, for purposes of efficiency.

The Veteran is encouraged to review the VA records associated with the appeals file.  He is encouraged to identify any relevant VA treatment records not yet associated with the claims file.  The Veteran is encouraged to locate and/or submit any pertinent VA records not yet associated with his claims file.  

3.  The veteran should be asked to clarify whether he wishes to seek service connection for traumatic brain injury (TBI).  If so, the veteran should be afforded VA examination and psychometric evaluation as necessary to determine whether the veteran has traumatic brain injury residuals and to identify the severity of such residuals.

4.  The veteran should be afforded VA examinations as necessary to address his contention that he has disability(ies) manifested by fatigue, headaches (other than jaw clencher's headaches, for which service connection is already in effect), sleep disturbances, night sweats, visual disturbances, "brain fog," depression, among other symptoms.  

The examiner(s) should describe objective evidence that a claimed symptom or symptoms is present.  If a claimed symptom is attributable to a specific medical diagnosis already assigned, the examiner(s) should so state.  

The examiner should provide opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that an identified symptom/disability not attributable to a diagnosed medical disorder was incurred during or as a result of the veteran's service or is secondary to or aggravated by the Veteran's service. 

If separate psychiatric examination is required to obtain medical opinion as to the likelihood that the veteran has a current acquired psychiatric disorder as a result of his service, such examination should be conducted.  A diagnosis should be assigned for each current acquired psychiatric disorder present.  The examiner should provide opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that an acquired psychiatric disorder was incurred during or aggravated as a result of the Veteran's service or service-connected disability.  

5.  The Veteran should be scheduled for VA examination(s) to determine the nature and severity of each service-connected disability on appeal, to include right shoulder disability since April 22, 2010, severity of hip and wrist arthritis since August 22, 2012, severity of cervical and thoracolumbar spine range of motion disability since August 22, 2012, and neurologic manifestations of cervical and thoracolumbar spine during the pendency of the entire appeal (2008 to present); severity of diarrhea and jaw clencher's headaches, which should be deferred until all service connection claims have been adjudicated.  

The examiner(s) should discuss whether the nature or etiology of the Veteran's diarrhea or jaw clencher's headaches has been medically identified, and, if so, discuss the significance of that information in assessing the severity of the disability.  The examiner should identify objective evidence of the severity of headaches and diarrhea and identify health impairments due to each disability.  

If dental examination is required to identify the severity of jaw clencher's headaches, such examination should be conducted.  
	
The nature and severity of any neurologic disability resulting from cervical or thoracolumbar spine disabilities should be described, and opinion as to the likely onset date of the neurologic manifestation should be provided.  If no separate neurologic disability due to cervical spine fusion/DJD/DDD or thoracolumbar DJD/DDD is found, the examiner should summarize the objective evidence leading to that conclusion.
	
The nature and severity of right shoulder disability from April 22, 2010, to the present, should be described.  Periods of objective variations in right shoulder function since April 22, 2010, should be described.  Range of motion, guarding of motion, instability, recurrent dislocation, and any functional loss, should be noted.  The examiner should state whether there is a postoperative scar or muscle injury.  The examiner should describe the operative scar, if visible, and document any scar symptomology.  

The claims file must be made available to and reviewed by the examiner.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Each opinion should be accompanied by an explantation (rationale).

6.  The Veteran should be asked whether he has undergone VA Vocational Rehabilitation evaluation, whether he has received Veterans' education benefits, whether he has applied for Social Security Administration or other disability benefits, or whether records if past employers or current volunteer or part-time employment would be relevant to establish occupational impairment.  After the identified records have been received, or if no records are identified, the claim for TDIU should be adjudicated.  

7.  This is a complex case.  The evidence should be reviewed for completeness.  The VA opinions should be reviewed to ensure that alternative contentions about the etiology or severity of each claimed symptom/disability are addressed, and that there is compliance with the Remand instructions to the extent possible.  The AOJ should take appropriate corrective action as necessary to prevent further delay in this complex appeal.  
 
8.  Then, the AOJ should readjudicate each of the nine appealed claims remaining on appeal.  If any claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


